 1    DIEMER & WEI, LLP
      Kathryn S. Diemer (#133977)
 2    100 West San Fernando Street, Suite 555
      San Jose, CA 95113
 3
      Telephone: 408-971-6270
 4    Facsimile: 408-971-6271
      Email: kdiemer@diemerwei.com
 5
      -and-
 6
      WILLKIE FARR & GALLAGHER LLP
 7
      Matthew A. Feldman (pro hac vice)
 8    Joseph G. Minias (pro hac vice)
      Daniel I. Forman (pro hac vice)
 9    787 Seventh Avenue
      New York, NY 10019-6099
10    Telephone: (212) 728-8000
11    Facsimile: (212) 728-8111
      Email: mfeldman@willkie.com
12           jminias@willkie.com
             dforman@willkie.com
13
      Counsel for Ad Hoc Group of Subrogation Claim Holders
14

15                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION

17    In re:                                                Case No. 19-30088 (DM)
                                                            Chapter 11
18    PG&E CORPORATION,
19
               -and-                                        (Lead Case)
20                                                          (Jointly Administered)
      PACIFIC GAS AND ELECTRIC
21    COMPANY,                                              THIRD AMENDED VERIFIED
                      Debtors.                              STATEMENT OF THE AD HOC GROUP
22
                                                            OF SUBROGATION CLAIM HOLDERS
23    ☐ Affects PG&E Corporation                            PURSUANT TO BANKRUPTCY RULE
                                                            2019
      ☐ Affects Pacific Gas and Electric Company
24
       Affects both Debtors
25
      * All papers shall be filed in the lead case,
26    No. 19-30088 (DM)
27

28

     Case: 19-30088       Doc# 3020       Filed: 07/17/19   Entered: 07/17/19 09:15:36   Page 1 of
                                                       4
 1            Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 2    Rules”), the ad hoc group of subrogation claim holders (“Ad Hoc Subrogation Group”), who hold

 3    liquidated and unliquidated insurance subrogation claims1 against PG&E Corporation and Pacific

 4    Gas and Electric Company (the “Debtors”), relating to certain California wildfires (the “Wildfires”)

 5    (and other claims as detailed below), by and through its undersigned counsel, and due to changes in

 6    group membership or holdings, hereby submit this third amended verified statement (“Third

 7    Amended Verified Statement”), and in support thereof, state as follows:

 8            1.       In or around January 23, 2019, the Ad Hoc Subrogation Group engaged Willkie Farr

 9    & Gallagher LLP (“Willkie”) to represent it in connection with the Debtors’ restructuring. On March

10    20, 2019, the Ad Hoc Subrogation Group filed the Verified Statement of the Ad Hoc Group of

11    Subrogation Claim Holders Pursuant to Bankruptcy Rule 2019 [Dkt. No. 971] (“Original Verified

12    Statement”). On April 17, 2019, the Ad Hoc Subrogation Group filed the First Amended Verified

13    Statement of the Ad Hoc Group of Subrogation Claim Holders Pursuant to Bankruptcy Rule 2019

14    [Dkt. No. 1482] (“First Amended Verified Statement”), which amended and replaced the Original

15    Verified Statement. On July 3, 2019, the Ad Hoc Subrogation Group filed the Second Amended

16    Verified Statement of the Ad Hoc Group of Subrogation Claim Holders Pursuant to Bankruptcy Rule

17    2019 [Dkt. No. 2862] (“Second Amended Verified Statement”), which amended and replaced the

18    First Amended Verified Statement. This Third Amended Verified Statement amends and replaces

19    the Second Amended Verified Statement.

20            2.       As of the date of this Third Amended Verified Statement, Willkie represents only the

21
      1
               The term “Subrogation Claims” refers broadly to any claims arising from or related to payments made by an
22    insurer to or on behalf of parties insured under policies issued by such insurer who have or had claims against the Debtors
      or a Debtor relating to the insured loss on account of which such insurer payments were made (hereinafter, “Tort
23    Victims”). The use of the shorthand descriptive term “subrogation” herein is not intended to modify or limit the
      substantive rights of the holder of these claims or the bases for the claimant’s right to assert claims originating with
24    insured Tort Victims. These “subrogation” claims include, but are not limited to, claims that arise from subrogation
      (whether such subrogation is contractual, equitable or statutory), assignment (whether such assignment is contractual,
25    equitable or statutory), or otherwise in connection with payments made or to be made by the applicable insurer to insured
      Tort Victims, and whether arising as a matter of State or federal law, including, without limitation, Section 509 of the
26    Bankruptcy Code. The holder of these claims reserves its rights to assert any and all claims arising from, as a result of,
      or in connection with payments made or to be made by the claimant (or, where the claimant is the direct or indirect
27    assignee of claims of an insurer, the applicable insurer (the “Assignor Insurer”)) to or on behalf of each tort victim
      insured by the claimant or by the Assignor Insurer, and to assert all such claims both cumulatively and in the alternative.
28

     Case: 19-30088          Doc# 3020         Filed: 07/17/19         Entered: 07/17/19 09:15:36               Page 2 of
                                                            4
 1    Ad Hoc Subrogation Group. Willkie does not represent or purport to represent any other entities in

 2    connection with the Debtors’ chapter 11 cases. Each member of the Ad Hoc Subrogation Group is

 3    aware of, and has consented to, Willkie’s “group representation” of the Ad Hoc Subrogation Group.

 4    No member of the Ad Hoc Subrogation Group represents or purports to represent any other entities

 5    in connection with these chapter 11 cases.

 6          3.      Attached hereto as Exhibit A is a list of the names and addresses of each member of

 7    the Ad Hoc Subrogation Group, as well as the amount of each member’s disclosable economic

 8    interests (as relayed to Willkie by each Member). The information contained in Exhibit A is based

 9    upon information provided by such members to Willkie and is subject to change.

10         4.       The members of the Ad Hoc Subrogation Group either hold disclosable economic

11    interests, or act as investment advisors or managers to funds and/or accounts or their respective

12    subsidiaries that hold disclosable economic interests relating to the Debtors. In accordance with

13    Bankruptcy Rule 2019 and based upon the most recent information provided to Willkie by each

14    member of the Ad Hoc Subrogation Group, attached hereto as Exhibit A is a list of the names,

15    addresses and nature and amount of each disclosable economic interest of each present member of

16    the Ad Hoc Subrogation Group.

17         5.       The information set forth in Exhibit A is intended only to comply with Bankruptcy

18    Rule 2019 and is not intended for any other purpose. Willkie does not make any representation

19    regarding the validity, amount, allowance, or priority of such economic interests and reserves all

20    rights with respect thereto.

21          6.      Nothing contained in this Third Amended Verified Statement (or Exhibit A) should be

22    construed as a limitation upon, or waiver of, any rights of any member of the Ad Hoc Subrogation

23    Group to assert, file and/or amend their claims in accordance with applicable law and any orders

24    entered in these chapter 11 cases.

25          7.      Willkie reserves the right to amend and/or supplement this Third Amended Verified

26    Statement in accordance with the requirements set forth in Bankruptcy Rule 2019.
27

28

     Case: 19-30088       Doc# 3020        Filed: 07/17/19   Entered: 07/17/19 09:15:36   Page 3 of
                                                        4
 1
      Dated: July 17, 2019
 2                                  WILLKIE FARR & GALLAGHER LLP
 3
                                    /s/ Matthew A. Feldman
 4                                  Matthew A. Feldman (pro hac vice)
                                    Joseph G. Minias (pro hac vice)
 5                                  Daniel I. Forman (pro hac vice)
                                    787 Seventh Avenue
 6                                  New York, NY 10019-6099
 7                                  Telephone: (212) 728-8000
                                    Facsimile: (212) 728-8111
 8                                  Email: mfeldman@willkie.com
                                             jminias@willkie.com
 9                                           dforman@willkie.com
10                                  DIEMER & WEI, LLP
11                                  Kathryn S. Diemer (#133977)
                                    100 West San Fernando Street, Suite 555
12                                  San Jose, CA 95113
                                    Telephone: 408-971-6270
13                                  Facsimile: 408-971-6271
                                    Email: kdiemer@diemerwei.com
14

15                                 Counsel to Ad Hoc Group of Subrogation Claim Holders

16

17

18

19

20

21

22

23

24

25

26
27

28

     Case: 19-30088    Doc# 3020   Filed: 07/17/19   Entered: 07/17/19 09:15:36    Page 4 of
                                                4
